United States Court of Appeals
                     For the First Circuit


No. 19-2230

                    CLEMENTINO MARQUEZ-PAZ,

                          Petitioner,

                               v.

                        WILLIAM P. BARR,

                          Respondent.


               PETITION FOR REVIEW OF AN ORDER OF
                THE BOARD OF IMMIGRATION APPEALS


                             Before

                  Kayatta, Boudin, and Barron,
                         Circuit Judges.


     Daniel T. Welch and MacMurry & Associates on brief for
petitioner.
     Joseph H. Hunt, Assistant Attorney General, Civil Division,
Carl E. McIntyre, Assistant Director, Office of Immigration
Litigation, and Virginia Lum, Trial Attorney, Civil Division
Office of Immigration Litigation, on brief for respondent.


                       December 18, 2020
           BOUDIN, Circuit Judge.     Clementino Marquez-Paz petitions

this court to review a Board of Immigration Appeals ("BIA")

decision   denying   his   applications     for   asylum,   withholding   of

removal,   and   protection   under   the    United   Nations   Convention

Against Torture ("CAT").

           Marquez-Paz fled his native Honduras in 2014, after an

unidentified man repeatedly offered him a job selling cocaine.            He

believes the man targeted him because he had recently sold a parcel

of land worth approximately $25,000.          When Marquez-Paz delayed,

the man threatened him and his family with death and flashed a gun

at him.

           Marquez-Paz pretended to accept the offer, but soon

after, he left the country, entering the United States without

inspection in May of 2014.       The Department of Homeland Security

initiated removal proceedings against him.          Before an Immigration

Judge ("IJ"), Marquez-Paz conceded removability but cross-applied

for asylum, withholding of removal, and protection under CAT.

           The IJ determined that his claim for asylum was time-

barred; denied withholding of removal on the ground that he failed

to show "persecution" or a nexus between the alleged persecution

and a statutorily protected ground; and dismissed his petition for

CAT relief because he had not shown any governmental involvement

in the feared harm.    The BIA affirmed the IJ's decision.



                                 - 2 -
              Marquez-Paz's brief challenges only the findings that he

suffered no persecution and that any alleged persecution was not

caused   by        his   membership     in   the    particular   social       group      of

"Honduran landowners."            His arguments as to asylum and protection

under CAT are therefore waived.                    United States v. Zannino, 895
F.2d 1, 17 (1st Cir. 1990).                   We review the agency's factual

findings      under      the   substantial     evidence      standard,    meaning        we

accept       the    findings      unless     the    record    compels    a        contrary

conclusion.         Ruiz-Escobar v. Sessions, 881 F.3d 252, 259 (1st Cir.

2018).

              To gain withholding of removal, Marquez-Paz must show a

clear probability that he would be persecuted in his home country

on account of his race, religion, nationality, membership in a

particular         social      group,   or     political     opinion.         8       U.S.C.

§ 1231(b)(3)(A); Morgan v. Holder, 634 F.3d 53, 60 (1st Cir. 2011).

Even   if     we     concluded     that      Marquez-Paz     established          a   clear

probability of persecution, his claim would fail because he did

not prove a nexus between the alleged persecution and a statutorily

protected      ground       (in   his   case,       membership   in     his       proposed

particular social group of "Honduran landowners"1).

              Though the statutory ground need not be the only reason

for    the    alleged       persecution,      Marquez-Paz      must     provide        some


1 We assume without deciding that "Honduran landowners" are a
valid particular social group.
                                           - 3 -
evidence that it was "one central reason."      Costa v. Holder, 733
F.3d 13, 16 (1st Cir. 2013) (quoting 8 U.S.C. § 1158(b)(1)(B)(i)).

Marquez-Paz testified before the IJ that he believed he was

targeted because he had some money available after selling a tract

of land.   However, his speculation is insufficient to establish

the required nexus, Guerra-Marchorro v. Holder, 760 F.3d 126, 129-

30 (1st Cir. 2014), and Marquez-Paz was unable to provide other

evidence to support his claim.     In fact, Marquez-Paz testified

that the man who threatened him never asked him for money, he did

not know how the man might have learned of the sale, and his family

has remained in Honduras undisturbed.   And although he argues that

it was generally known that his family owned land and that gangs

in Honduras sometimes force landowners off their property, the

record does not compel a finding that that was the motive in this

case.

           The petition for review is denied.




                               - 4 -